Citation Nr: 0124279	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the rating decision to grant service connection for 
chronic paranoid schizophrenia and bipolar disorder effective 
from August 6, 1991, was clearly and unmistakably erroneous. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, sister, and brother


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The record reflects that the appellant served with the 
Louisiana Army National Guard from February 1980 to July 
1984.  He was on active duty for training from June 2, 1984 
to June 16, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  

The record further discloses that the appellant was afforded 
a hearing in this matter in May 2001, before the undersigned 
Member of the Board sitting at the RO.  In conjunction with 
this hearing, the appellant supplemented the record with 
additional statements for consideration in this matter.  The 
appellant executed a waiver of RO consideration of this 
evidence.


FINDINGS OF FACT

1.  By rating decision of May 1986, the RO denied service 
connection for bipolar disorder.  The appellant did not 
appeal that decision.

2.  On August 6, 1991, the appellant filed a claim for 
entitlement to service connection for a psychiatric disorder.

3.  The RO granted service connection for chronic paranoid 
schizophrenia, bipolar disorder by rating action in March 
1993, and assigned an effective date of August 6, 1991, 
reflecting the date of receipt of the appellant's reopened 
claim for that benefit. 

4. After carefully reviewing the veteran's written submission 
and testimony regarding the claim of clear and unmistakable 
error, the Board finds that his arguments essentially 
challenge the RO's weighing of the evidence.


CONCLUSIONS OF LAW

1.  The May 1986 rating decision did not involve clear and 
unmistakable error. 38 C.F.R. § 3.105(a) (2000).

2.  An effective date earlier than August 6, 1991, for the 
grant of service connection for chronic paranoid 
schizophrenia, bipolar disorder is not warranted.  
38 U.S.C.A. § 5110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.151 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the appellant and his representative contend 
that an effective date earlier than August 6, 1991, is 
warranted for the grant of service connection for chronic 
paranoid schizophrenia, bipolar disorder.  This contention is 
underscored by the appellant's further assertion that the RO 
committed clear and unmistakable error in the rating decision 
that denied service connection for his psychiatric 
disability.  Specifically, it is noted that the assembled 
medical evidence of record at the time of the original claim 
regarding the appellant's psychiatric disorder established 
that the disorder was of service origin.  Moreover, the 
appellant has asserted that he was incapacitated to such an 
extent by medications used in the course of treatment of his 
psychiatric symptomatology that he was unaware of receipt of 
notice regarding the denial of his initial claim for benefits 
and, notwithstanding receipt of notice, he was unable to 
appreciate or undertake measures to perfect an appeal with 
respect to the denial of his initial claim for benefits. 

The record reflects that the appellant was on active duty for 
training from June 2, 1984 to June 16, 1984.  Service medical 
records are negative for any findings, or diagnosis of 
psychiatric treatment during the relevant period of active 
duty for training in 1984.  Information contained in the 
claims folder indicates that the appellant was subjected to 
an explosion of a booby trap simulator in June 1984.  
According to the record, a formal investigation was not 
initiated nor was medical examination followed because the 
appellant reported, at that time, that he had not sustained 
any injuries in conjunction with this incident.  A private 
report discloses  that the appellant was evaluated in July 
1984 for paranoid delusions.  This constitutes the earliest 
medical evidence relating to psychiatric illness.  Also of 
record is a report of a September 1985 hospitalization, noted 
to be the appellant's second psychiatric admission.  That 
report referenced a final diagnostic impression 
schizoaffective or bipolar, manic, with psychotic features 
following administration of psychological testing and 
evaluation.  It was noted that the appellant's profile was 
suggestive of serious psychopathology.   

In a May 1986 rating decision, the RO denied service 
connection for manic bipolar disorder based upon a finding 
that the disorder was not shown to have been incurred in or 
aggravated during the appellant's period of active duty 
training.  Notice of the rating determination was forwarded 
to the appellant in May 1986.  This notice was not returned 
as undeliverable.

In August 1991, the appellant sought to reopen his claim for 
compensation benefits for a psychiatric disorder.  Evidence 
submitted in conjunction with this claim for benefits 
included reports of private hospitalizations in February 
1987, and May and June 1991, in addition to duplicative 
medical records documenting treatment and diagnosis of 
psychiatric illness.  By rating action dated in October 1991, 
the RO denied the appellant's claim.  It was noted that while 
the evidence presented was new, in that it documented 
continuing treatment for bipolar disorder, it was not 
material to the question whether psychiatric disorder was 
incurred in or aggravated during the appellant's period of 
active duty training.  The appellant filed a notice of 
disagreement with this rating determination.  

The record further discloses that the appellant thereafter 
submitted private medical reports which documented 
hospitalization and treatment for his psychiatric 
symptomatology diagnosed as bipolar disorder manic with 
psychotic features between 1988 and 1991.  In a February 1992 
rating decision, the RO denied the appellant's claim on the 
basis that the evidence presented, while new, was not 
material in that it did not establish that any acquired 
psychiatric disorder was related to the appellant's period of 
active duty training.   

During the pendency of the appeal in this matter, the 
appellant submitted additional evidence for consideration in 
this matter.  Included among the evidence received was a 
compilation of photographs, athletic and civic awards, and 
military commendations the appellant received.  Lay 
statements and testimonial evidence were also presented in 
support of the claim for benefits.   

Notably, a private medical statement was received from the 
appellant's treating physician.  In the August 1992 
statement, the physician concluded, based upon a review of 
hospital reports and service department examination reports, 
there was no evidence of a major psychiatric disorder prior 
to the "booby trap incident" during the appellant's period 
of active duty training in 1984.  It was the physician's 
impression that the appellant experienced rapid 
decompensation in his mental state thereafter, with the 
development of atypical psychosis and paranoid features.  The 
physician opined that even if the booby trap incident was not 
the proximate cause, it represented a precipitating event in 
the development of the appellant's acute mental breakdown 
which subsequently emerged into chronic relapsing illness.  
On the basis of this opinion, the hearing officer determined 
that new and material had been presented, which showed a link 
between the appellant's period of active duty training and 
his subsequent mental disorder shortly after discharge from 
that period of service during which the booby trap incident 
occurred.  The appellant was scheduled for VA examination to 
determine the nature and extent of his psychiatric disorder.  
The December 1992 medical examination report referenced a 
diagnostic impression of chronic paranoid schizophrenia.  The 
RO granted service connection for chronic paranoid 
schizophrenia, bipolar disorder and assigned a 50 percent 
disability rating, effective August 6, 1991, reflecting the 
date of receipt of the reopened claim for benefits.

During hearings in April 1999 and May 2001, the appellant and 
his representative asserted that the effective date for the 
award of service connection for psychiatric disorder was 
appropriately 1984, from the date of his discharge from 
National Guard service.  Testimonial evidence was presented 
by the appellant and his family members essentially that the 
appellant lacked the mental capacity to understand the 
appeals process, and was incapable of pursuing an appeal of 
the May 1986 denial of his original claim for service 
connection.  In particular, the appellant stated that the 
effects of medication used to treat his psychiatric 
symptomatology rendered him unable to function.  The 
appellant further noted that while the address to which the 
May 1986 notification letter was sent was correct, he was 
unable to recall receipt of such letter.    

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. §§ 3.1(r), 4.300.

An earlier effective date may also be warranted upon a 
showing of clear and unmistakable error (CUE) in a previous 
RO decision.  Previous determinations which are final and 
binding, including decisions of service connection and degree 
of disability will be accepted as correct in the absence of 
clear and unmistakable error.  Where the evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. 
App.251 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that a difference of opinion as 
to the facts or a disagreement with the original rating and 
its interpretation of the facts is not the type of 
administrative reversible error contemplated under the 
provisions of 38 C.F.R. § 3.105(a).

The Court has held that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Similarly, with 
respect to clear and unmistakable error, a claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).  The Court further commented that:

It must always be remembered that CUE is a 
very specific and rare kind of "error."  It 
is the kind of error, of fact or law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error... [S]imply to claim CUE on 
the basis that previous adjudications had 
improperly weighed and evaluated the evidence 
can never rise to the stringent definition of 
CUE.

Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).

In this case, the appellant may be awarded an earlier 
effective date for the grant of entitlement to service 
connection for psychiatric disorder only if the May 1986 RO 
decision was not final, or there was clear and unmistakable 
error.  See Mason v. Brown, 8 Vet. App. 44 (1995).  The 
record reflects that the appellant did not file an appeal 
with respect to the May 1986 rating decision.  In the absence 
of a timely filed appeal, that rating decision became final.  
38 C.F.R. § 20.302 (2000).  Thus, an earlier effective date 
on the basis of a non-final RO decision is not warranted in 
this instance.

The theory of entitlement proffered in this case, on the 
basis of clear and unmistakable error, is premised upon the 
appellant's assertion that the evidence of record clearly 
demonstrated that his psychiatric disorder was of service 
origin.  
In support of his claim, the appellant, his relatives, and 
other lay persons have offered information concerning their 
recollections of incidents related to the appellant's 
disability, and information regarding the appellant's 
symptoms.  However, a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the May 1986 rating decision.  
Russell, 3 Vet. App. at 313-314.

Any asserted failure on the part of the rating agency to 
properly evaluate or interpret the evidence may not form the 
basis for a valid claim of CUE.  Damrel v. Brown, 6 Vet. App. 
242, 245-46 (1994).  In this respect, the Board finds that 
the appellant has raised a generic allegation of error 
concerning the May 1986 rating decision, but not necessarily 
the discrete issue of CUE.  The appellant has alleged that 
the 1986  decision was the product of error because the 
rating agency failed to consider all of the evidence of 
record on file at that time, namely medical facts which, the 
appellant contends, clearly established a nexus between his 
now service-connected psychiatric disability and the 1984 
incident during his period of active duty training.  In an 
attempt to support that argument, the appellant generally 
argues that the facts of record are inconsistent with the 
1986 denial of service connection.  That line of argument 
represents a clear example of disagreement as to how the 
facts were weighed and evaluated, and as such, cannot 
constitute to a claim of CUE within the purview of judicial 
construction.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996); 
Luallen v. Brown,  8 Vet. App. 92, 94 (1995).  

Moreover, the appellant and his representative have asserted 
that because of the course of psychotropic medication used to 
treat the appellant's symptomatology, he was too medically 
impaired to perfect an appeal with respect to the May 1986 
decision.  In this regard, the appellant is apparently 
seeking special consideration to be accorded based upon his 
mental incapacity during the relevant period, and that the 
presumption be made that had he been able to appreciate the 
appeals process, an appeal of the May 1986 rating decision 
would have been perfected.  While the Board sympathizes with 
the difficulty of living with such a disability, there is no 
authority supporting the remedy sought in this instance.  
Governing law and regulations provides that an appeal to the 
Board must be timely filed.  The language of 38 U.S.C.A. § 
7105(b)(1) is clear and unambiguous, and it brooks no 
exceptions with respect to extending the statutory time 
period for the filing of a notice of disagreement.  When a 
claimant is under a mental disability and unable to file an 
appeal, such an appeal may be filed by a fiduciary or by a 
person acting as next friend.  See 38 U.S.C.A. § 7105(b)(2) 
(West 1991); 38 C.F.R. § 20.301 (2000).  As proper completion 
and filing of a substantive appeal are needed to perfect an 
appeal, and as VA regulations specifically provide an 
alternative to a disabled appellant's filing an appeal 
himself, mental impairment is not an excuse for the 
appellant's having failed to pursue an appeal of the May 1986 
decision.  The Board may not presume that he desired to do so 
in the absence of timely correspondence from him or from 
someone acting on his behalf.  The Board further notes that 
the Court has held that mental capacity at the time of filing 
does not trigger a heightened duty to assist under statute or 
existing case law.  Stewart v. Brown, 10 Vet. App. 15 (1997).

Following a careful and considered review of the record, it 
is the decision of the Board that the weight of the evidence 
is against the appellant's claim for an earlier effective 
date for the grant of service connection for chronic paranoid 
schizophrenia, bipolar disorder.  It is further the decision 
of the Board that the March 1993 decision did not involve 
clear and unmistakable error.  The effective date assigned to 
the grant of service connection properly reflects the date of 
receipt of the reopened claim for that benefit, and there is 
no basis in law for the assignment of an earlier effective 
date.

With regard to the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), by virtue of the rating decision, and 
Statement of the Case, the appellant and his representative 
were given notice of the information and evidence necessary 
to substantiate the claim.  The record reflects that all 
evidence identified by the appellant was obtained and 
associated with the claims file.  In this respect, the record 
discloses that the RO has obtained treatment records, and the 
appellant has submitted private medical reports for 
consideration in this matter as well.  During the May 2001 
hearing, the appellant submitted additional evidence for 
review.  Following a careful review of the record, the Board 
finds that VA has satisfied its duty to notify and assist the 
appellant in this case.  There is no indication of any 
additional relevant evidence that could be obtained in 
support of the appellant's claim.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and that no further assistance to the appellant is required 
to comply with the requirements of VCAA.  See regulatory 
changes at 66 Fed. Reg. 25-620, 25,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159, 3.326).     


ORDER

An effective date prior to August 6, 1991, for the grant of 
service connection for chronic paranoid schizophrenia, 
bipolar disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

